El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Fermín Sanjurjo fabricó una casa de maderas en terrenos de los hermanos José y Saturnino Fernández a quienes la hipotecó en escritura pública para garantizarles una deuda que con ellos tenía de $800. Algún tiempo después Fermín Sanjurjo vendió esa casa a Bonifacio Díaz por precio de $600, por escritura pública en la que manifestó que sólo pesaba sobre la casa la hipoteca de los hermanos Fernández, quienes comparecieron en dicho documento para recibir los $600 de la venta que le entregó su deudor a cuenta de la hipoteca y con el recibo de esa cantidad cancelaron el gra*65vamen de dicha casa. Posteriormente supo el comprador que la casa tenía otra hipoteca de $132 a favor de Julieta Naga para cuyo pago había sido embargada y cuya venta judicial estaba anunciada. Entonces fue presentada la demanda ini-cial de este pleito contra Fermín Sanjurjo y contra los her-manos Fernández alegando esos hechos, que en la escritura de venta se hizo constar con la anuencia de los hermanos ■ Fernández que la casa, sólo tenía la hipoteca de ellos y que su consentimiento para la compra fué obtenido ocultando los demandados la realidad de los hechos y mediante engaños fraudulentos, por lo que solicitó que fuera declarada nula la venta y que los hermanos Fernández devuelvan los $600 que recibieron. Las hipotecas no estaban inscritas en el registro de la propiedad.
Los demandados se opusieron a tales peticiones pero sólo los hermanos Fernández asistieron al juicio. La corte de distrito entendió que se había demostrado la mala fe de Sanjurjo y de los hermanos Fernández porque no podía pre-sumir que éstos fueran inocentes en este asunto porque se beneficiaron con la transacción y porque a ellos era a quienes interesaba ocultar la verdad a fin de efectuar la venta, cuyo producto pasaba entero y totalmente a sus manos, y que el haber dicho después los Fernández que ellos arreglarían ese asunto la justificaba en llegar a la conclusión de su reconoci-miento implícito en la participación ilegal que tuvieron en ese negocio fraudulento.
La sentencia de la corte de distrito declaró nulo el con-trato de compraventa y condenó a José y a Saturnino Fer-uández a devolver al demandante los $600 que recibieron en la forma que les fueron pagados. Contra ella interpusieron esta apelación los hermanos Fernández, por lo que a ella nos limitaremos.
No encontramos justificadas las conclusiones a que llegó la corte inferior con respecto' a los apelantes. No consta de la prueba que ellos celebraran contrato alguno de venta con el apelado, que le sugirieron al negocio, que manifestaran en *66momento alguno que la casa tuviera solamente la hipoteca de ellos, y que ocultaran el otro gravamen hipotecario, limi-tándose su intervención en el asunto a comparecer en la escri-tura de venta para recibir a cuenta de su crédito contra ¡Sanjurjo los $600 que él recibió del comprador y por ellos cancelar la hipoteca constituida- a favor de los mismos, sin que el hecho de que recibieran ese beneficio sea por sí solo bastante para concluir que estaban interesados en ocultar la verdad y que no fueron inocentes en este asunto. Ni siquiera se ha demostrado que ellos sabían antes de dicha venta que existía la otra hipoteca. Tampoco el hecho de qufe José Fernández dijera a Bonifacio Díaz, según éste declaró, que él arreglaría eso, es suficiente para justificar la conclusión de un reconocimiento implícito de la participación fraudulenta por parte de los Fernández en la ocultación de la otra hipo-teca.

Por lo expuesto la sentencia apelada debe ser revocada en cucmko condena a José y a Saturnino Fernández a devolver los $600 que recibieron por su hipoteca y también en cucrnio a su condena en costas.